DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification – PG PUB 20190290265). Appropriate correction is required:
The Abstract and Title are not descriptive.  A new title and abstract are required that are clearly indicative of the invention (present invention, as opposed to the parent application) to which the claims are directed. Correction is required.  See MPEP § 608.01(b).
Para 0233 : phrase “another store associated with the power management “ is unclear, particularly the term “store”;
Para 0286: the phrase “the indicators 10361-10365 can each be configured to emit more than one color. For instance, each indicator 10361-10365 can comprise a light emitting diode configured to emit a green color and a red color. In such instances, the indicators 10361-10365” may include incorrect references to “indicators 10361-10365”, intended to represent “indicators 10391-10395”.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 21, there is insufficient antecedent basis for “the firing member assembly”, “the assistance” (line 16 – understood as “assistance”), “firing member advancement control” (line 19 – note that no “firing member” has been antecedently introduced, only a “firing member assembly”), “the firing member” (line 20). For the purpose of further prosecuting the claim, the claim will be understood as equivalent to including a recitation of “a firing member assembly” in line 10, and “the firing member assembly including a firing member comprising a firing rod” in line 15, somewhat consistent to the language of independent claims 24 and 25.
Furthermore, Claims 22-23 are also rejected as depending from a rejected parent claim (see above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,700,310. Although the claims at issue are not identical, they are not patentably distinct from each other because, as evidenced by the comparison in tabular form below, all limitations of the examined claims are present in the .
Examined Application
US Pat 9,700,310
Claim 21
A surgical instrument assembly, comprising: 

a housing, comprising: 
[see below]



a drive unit supported within the housing, wherein the drive unit comprises: 
a motor comprising a motor shaft and a motor housing; and 

a gear box, comprising: a gear box housing non-movably coupled to the motor housing; and 

a gear assembly drivingly positioned intermediate the motor shaft and the firing member assembly; and 

a proximal coupler portion configured to be operably coupled with the drive unit; and 

a firing member assembly comprising a firing rod; 

a retraction assembly configured to selectively retract the firing rod without the assistance of the motor; and 
		[note “other rotary motions” corresponds to retraction motions]

locking means operably coupled with the retraction assembly and the drive unit, wherein the locking means is configured to prevent firing member advancement control motions from advancing the firing member distally and allow only firing member retraction control motions to retract the firing member proximally when the retraction assembly is actuated, wherein an operable connection between the firing member assembly and the motor shaft is maintained during actuation of the retraction assembly, and 

[see “housing”, “motor housing”, “gear box”  above]




wherein the motor housing and the gear box housing are supported within the housing for rotation relative thereto as a unit during operation of the retraction assembly.  
Claim 1
A surgical instrument, comprising: 

[see “housing” below]

a firing member assembly including a portion supported for selective axial movement in a distal direction and a proximal direction; 
a drive unit, comprising: 

a motor including a motor shaft; and 


[see “housing”, “motor housing”, “gear box”  below]


a gear assembly drivingly coupled to the motor shaft and including an output shaft assembly configured to interface with the firing member assembly such that upon rotation of the motor shaft in a first rotary 
[see above]


a retraction assembly interfacing with the firing member assembly for manually applying other rotary motions to the firing member assembly in the second rotary direction when the motor is deactivated; and 

locking means interfacing with the retraction assembly and the drive unit for preventing transfer of the other rotary motions to the motor shaft during operation of the retraction assembly and while the gear assembly remains drivingly coupled to the motor shaft; 








wherein the surgical instrument further comprises a housing and wherein the motor includes a motor housing and wherein the gear assembly includes a gear box housing non-movably coupled to the motor housing, 

the motor housing and the gear box housing being supported within the housing for rotation relative thereto as a unit upon application of the other rotary motions to the firing member assembly.
Examined Application
US Pat 9,700,310
Claim 22
The surgical instrument of Claim 21, wherein the locking means comprises a movable locking pawl assembly being movable from a locked position wherein said locking pawl assembly lockingly engages a portion of the gear box housing to prevent rotation thereof relative to the housing to an unlocked position wherein the gear box housing is free to rotate relative to the housing.  
Claim 2
The surgical instrument of claim 1 wherein the locking means comprises a movable locking pawl assembly being movable from a locked position wherein said locking pawl assembly lockingly engages a portion of the gear box housing to prevent rotation thereof relative to the housing to an unlocked position wherein the gear box housing is free to rotate relative to the housing.
Examined Application
US Pat 9,700,310
Claim 23
The surgical instrument of Claim 22, wherein the movable locking pawl assembly is configured to interface with the retraction assembly such that actuation of the retraction assembly causes the locking pawl assembly to move from the locked position to the unlocked position.  
Claim 3
The surgical instrument of claim 2 wherein the movable locking pawl assembly is configured to interface with the retraction assembly such that actuation of the retraction assembly causes the locking pawl assembly to move from the locked position to the unlocked position.
Claims 24, 25 - 	Similar analysis as for Claim 21 above



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record fails to teach a surgical instrument assembly having all limitations of independent Claims 21, 24, and 25 (similar language) particularly comprising a firing member assembly, retraction assembly retracting the firing member/rod manually (or “without assistance of the motor”), a drive unit having a motor and a gear box and gear assembly, a locking means (“lock” – Claims 24-25) coupled to the retraction assembly and the drive unit, wherein the motor housing and the gear housing are supported within a housing of the surgical instrument and rotate as a unit with respect to the housing of the surgical instrument during a retraction operation of the retraction assembly. Since the prior art (e.g. McCuen et al – US Pat 8,960,520 – e.g. see gear box 204 and motor housing 200 in Fig. 4, also Koch et al – US Pat 9,326, 767) teaches surgical instruments that lack said features, the prior art does not anticipate 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Examiner, Art Unit 3731